Title: Abigail Adams to John Adams, 16 March 1776
From: Adams, Abigail
To: Adams, John


     
      Braintree March 16 1776
     
     I last Evening Received yours of March 8. I must confess my self in fault that I did not write sooner to you, but I was in continual Expectation that some important event would take place and give me a subject worth writing upon. Before this reaches you I immagine you will have Received two Letters from me; the last I closed this Day week; since that time there has been some movements amongst the Ministerial Troops as if they meant to evacuate the Town of Boston. Between 70 and 80 vessels of various sizes are gone down and lay in a row in fair sight of this place, all of which appear to be loaded and by what can be collected from our own observations and from deserters they have been plundering the Town. I have been very faithless with regard to their quitting Boston, and know not how to account for it, nor am I yet satisfied that they will leave it—tho it seems to be the prevailing opinion of most people; we are obliged to place the Militia upon Gaurd every Night upon the shoars thro fear of an invasion. There has been no firing since Last twesday, till about 12 o clock last Night, when I was waked out of my sleep with a smart Cannonade which continued till nine o clock this morning, and prevented any further repose for me; the occasion I have not yet heard, but before I close this Letter I may be able to give you some account of it.
     By the accounts in the publick papers the plot thickens; and some very important Crisis seems near at hand. Perhaps providence see’s it necessary in order to answer important ends and designs that the Seat of War should be changed from this to the Southeren colonies that each may have a proper sympathy for the other, and unite in a seperation. The Refuge of the Believer amidst all the afflictive dispensations of providence, is that the Lord Reigneth, and that he can restrain the Arm of Man.
     Orders are given to our Army to hold themselves in readiness to March at a moments warning. I’ll meet you at Philippi said the Ghost of Caesar to Brutus.
     
     
      Sunday Noon
      
     
     Being quite sick with a voilent cold I have tarried at Home to day; I find the fireing was occasiond by our peoples taking possession of Nook Hill, which they kept in spite of the Cannonade, and which has really obliged our Enemy to decamp this morning on board the Transports; as I hear by a mesenger just come from Head Quarters. Some of the Select Men have been to the lines and inform that they have carried of every thing they could possibly take, and what they could not they have burnt, broke, or hove into the water. This is I believe fact, many articles of good Household furniture having in the course of the week come on shore at Great Hill, both upon this and Weymouth Side, Lids of Desks, mahogona chairs, tables &c. Our People I hear will have Liberty to enter Boston, those who have had the small pox. The Enemy have not yet come under sail. I cannot help suspecting some design which we do not yet comprehend; to what quarter of the World they are bound is wholy unknown, but tis generally Thought to New york. Many people are elated with their quitting Boston. I confess I do not feel so, tis only lifting the burden from one shoulder to the other which perhaps is less able or less willing to support it.—To what a contemptable situation are the Troops of Britain reduced! I feel glad however that Boston is not distroyed. I hope it will be so secured and guarded as to baffel all future attempts against it.—I hear that General How said upon going upon some Eminence in Town to view our Troops who had taken Dorchester Hill unperceived by them till sun rise, “My God these fellows have done more work in one night than I could make my Army do in three months” and he might well say so for in one night two forts and long Breast Works were sprung up besides several Barracks. 300 & 70 teems were imployed most of which went 3 load in the night, beside 4000 men who worked with good Hearts.
     From Pens Hill we have a view of the largest Fleet ever seen in America. You may count upwards of 100 & 70 Sail. They look like a Forrest. It was very lucky for us that we got possession of Nook Hill. They had placed their cannon so as to fire upon the Top of the Hill where they had observed our people marking out the Ground, but it was only to elude them for they began lower upon the Hill and nearer the Town. It was a very foggy dark evening and they had possession of the Hill six hours before a gun was fired, and when they did fire they over shot our people so that they were coverd before morning and not one man lost, which the enemy no sooner discoverd than Bunker Hill was abandoned and every Man decamp’d as soon as he could for they found they should not be able to get away if we once got our cannon mounted. Our General may say with Ceasar veni vidi et vici.
     What Effect does the Expectation of commisioners have with you? Are they held in disdain as they are here. It is come to that pass now that the longest sword must deside the contest—and the sword is less dreaded here than the commisioners.
     You mention Threats upon Braintree. I know of none, nor ever heard of any till you mentiond them. The Tories look a little crest fallen; as for Cleverly he looks like the knight of the woful countanance. I hear all the Mongrel Breed are left in Boston—and our people who were prisoners are put into Irons and carried of.
     As to all your own private affairs I generally avoid mentioning them to you; I take the best care I am capable of them. I have found some difficulty attending the only Man I have upon the place, being so often taking of. John and Jonathan have taken all the care in his absence, and performed very well. Bass got home very well. My Fathers horse came home in fine order and much to his satisfaction. Your own very poor.—Cannot you hire a Servant where you are. I am sorry you are put to so much difficulty for want of one.—I suppose you do not think one word about comeing home, and how you will get home I know not.
     I made a mistake in the Name of the Grammer—tis Tandons, instead of Took. I wish you could purchase Lord Chesterfields Letters—I have lately heard them very highly spoken of. I smiled at your couplet of Lattin, your Daughter may be able in time to conster it as she has already made some considerable proficiency in her accidents, but her Mamma was obliged to get it translated.
     Pray write Lord Sterlings character. I want to know whether you live in any harmony with—— and how you setled matters. I think he seems in better humour.
     I think I do not admire the Speach from the Rostrum, tis a heavy unelegant, verbose performance and did not strike my fancy at all. I am very sausy suppose you will say. Tis a Liberty I take with you; indulgance is apt to spoil one. Adieu—Yours most Sincerely.
     
     
      PS Pray convey me a little paper. I have but enough for one Letter more.
     
     
     
      Monday morning
     
     A fine quiet night—no allarms no Cannon. The more I think of our Enemies quitting Boston, the more amaz’d I am, that they should leave such a harbour, such fortifications, such intrenchments, and that we should be in peaceable possession of a Town which we expected would cost us a river of Blood without one Drop shed. Shurely it is the Lords doings and it is Marvelous in our Eyes. Every foot of Ground which they obtain now they must fight for, and may they purchase it at a Bunker Hill price.
    